                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           8:17-CR-221

vs.
                                                   TENTATIVE FINDINGS
KORDAYE CARTER,

                    Defendant.

      The Court has received the revised presentence investigation report and
addendum in this case. There are no motions for departure or variance. The
defendant has objected (filing 153) to the presentence report.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all
           Guidelines mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using
           pre-Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure
           theory is not warranted, deviate or vary from the Guidelines
           when there is a principled reason justifying a sentence
           different than that called for by application of the advisory
           Guidelines, again without affording the Guidelines any
           particular or "substantial" weight.

2.   There are no motions that require resolution at sentencing. The
     defendant has objected (filing 153) to the presentence report in
     several respects, but the Court's tentative findings are that the
     objections lack merit.

     To begin with, the defendant objects to the presentence report's list
     of aliases associated with the defendant. Filing 153 at 2. But, as
     the addendum to the presentence report notes, the aliases "are
     contained in the Identifying Data portion of the Presentence
     Investigation Report. The alias names were obtained from the FBI
     database. Although [the defendant] denies use of same, the names
     have been entered into the database and connected to [the
     defendant]." Accordingly, the Court concludes that it's appropriate
     for the presentence report to accurately reflect existing law


                                     -2-
enforcement records. And in any event, the defendant has not
pointed out any way in which he is prejudiced on this point.

Next, the defendant objects to the presentence report's description
of the plea agreement as providing that the defendant "waives the
right to seek or receive a sentence reduction pursuant 18 U.S.C.
3582(c)(2)." Filing 153 at 2. But that's literally the exact language
of the plea agreement. Filing 137 at 2-3. The defendant seems to
be concerned about whether the Bureau of Prisons or the Court
could at some point reduce the defendant's sentence based on a
future Guidelines amendment. See filing 153 at 2. But it's not the
proper function of the presentence report to speculate about
authority to reduce a sentence in the event of a hypothetical
change to the Guidelines. The presentence report, in this respect,
is simply reciting the terms of the plea agreement—and it has
recited them accurately.

The defendant also "objects to the statement the nature of the
instant offense or the defendant's criminal history may present a
third party risk to an employer, individual, or group because a
third party risk does not exist." Filing 153 at 2. But the
presentence report also clearly says that "[p]resently, no third-
party risk is identified." And in any event, the Court sees nothing
inaccurate about the observation that the nature of the defendant's
offenses and criminal history—which involve drugs, weapons
charges, and assaultive conduct—could at some point present a
risk to a third party.




                                -3-
     Next, the defendant objects to the assessment of a criminal history
     point for possession of less than an ounce of marijuana. Filing 153
     at 2. The defendant's argument seems to be that possession of less
     than an ounce of marijuana is a "local ordinance" violation under
     Nebraska law for purposes of U.S.S.G. § 4A1.2(c). But it's also a
     violation of Nebraska state law. See Neb. Rev. Stat. § 28-416(13).
     And although it's only an infraction, the Eighth Circuit has
     repeatedly said that's enough for it to warrant a criminal history
     point. United States v. Jenkins, 989 F.2d 979, 979-80 (8th Cir.
     1993); see United States v. Wright, 329 F. App'x 42, 44 (8th Cir.
     2009); United States v. Thacker, 41 F. App'x 18 (8th Cir. 2002); see
     also United States v. Thompson, No. 4:14-CR-3073, 2016 WL
     447833, at *2 (D. Neb. Feb. 4, 2016); United States v. Swan, 327 F.
     Supp. 2d 1068, 1074 (D. Neb. 2004); cf. United States v. Ruacho,
     746 F.3d 850, 854-55 (8th Cir. 2014); United States v. Foote, 705
     F.3d 305, 307-09 (8th Cir. 2013).

     Finally, the defendant objects to a one-point assessment for "excess
     window tinting," which he says is a traffic infraction. Filing 153 at
     3. Perhaps so—but the charge for excess window tinting was
     dismissed. Instead, as both the presentence report and the
     addendum make clear, the criminal history point at issue was
     actually assessed for being convicted of possessing less than an
     ounce of marijuana—which, as discussed above, merits a criminal
     history point.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later



                                     -4-
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become
     final and the presentence report may be relied upon by the Court
     without more.

6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 25th day of March, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge



                                     -5-
